         Case 1:20-cv-05878-CM Document 106 Filed 09/03/20 Page 1 of 1




                            BRAIN INJURY RIGHTS GROUP, LTD.
                             300 EAST 95TH STREET, SUITE 130
                               NEW YORK, NEW YORK 10128

VIA ECF

                                       September 3, 2020

Hon. Colleen McMahon, C.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

                                          Re:   J.T., et al. v. de Blasio, et al.
                                                Case No. 20-cv-5878 (CM)

Dear Chief Judge McMahon:

       I am counsel for Plaintiffs in the above-referenced action. Pursuant to your order dated
September 2, 2020 (Dkt. Entry #89), please be advised that earlier today, Plaintiffs provided New
York City Corporation Counsel with a list of the names and birthdates of all Plaintiff/Students
involved in the action herein. This information was previously provided to Defendants’ Counsel,
and was also contained in the administrative due process complaints filed with the Defendant New
York City Department of Education.


                                            Respectfully submitted,

                                            /S: Peter G. Albert /

                                            Peter G. Albert


cc: All Counsel (via ECF)
